Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 7 rejected under 35 U.S.C. 103 as being unpatentable over SSL 9000j mixing desk (manual copyright and available for sale at least 1994; manual available in parent case 12909689; hereinafter SSL) further in view of Sony DMX R100 mixing console (manual copyright and available for sale at least 2001 and hereinafter DMX).
Regarding claim 1, 5
SSL teaches:
A mixing system and method comprising: 
a plurality of input channels (SSL: pp 1-1 t 1-9: mixer functions to direct signal upon a plurality of input channels to user directed locations including a plurality of outputs, mixing busses, etc.); 
a plurality of mixing buses each configured to mix sound signals to be supplied from the plurality of input channels with respective send levels of the sound signals controlled individually (SSL: pp 3-9 to 3-23: signal flow implemented by a plurality of switches suitable to direct the sending of the channel audio to a plurality of mixing buses based on the switch selection and positioning of a plurality of gain operators including small and large faders, balance, aux send, talkback send and other etc. potentiometers, etc.; each channel comprises switchable channel mode setting operators suitable to send or otherwise direct the output of the plurality of channel gain operators to a particular output, mixing bus, etc. the channel gain operators comprising a plurality of operators individually controllable in real time and collectively operable to adjust the gain of the sound signals supplied to each/any of the directed output bus or buses); 
and 
individually operable by the user to control the respective send levels of the sound signals that are to be separately supplied in real time from a user selected input channel to the corresponding mixing buses SSL: p 1-1 to 1-9, 2-2 to 2-27, 3-9 to 3-22: the small or large fader in concert with the subgroup controls operates to select a channel level control and provide the channel level control to each/any of a selected set of sub group mix and/or other buses, similarly the large or small fader configures to direct sound at a particular level to a 2 channel stereo mix bus); and 
a plurality of ON/OFF switching manual-operators provided in corresponding relation to the mixing buses, each of the plurality of ON/OFF switching manual operators being operable by the user to switch between ON and OFF of supplying of the sound signal from the selected input channel to the corresponding mixing bus (SSL: p 1-1 to 1-9, 2-2 to 2-27, 3-9 to 3-22: each of the gain operators may be switched on/off by implementation of mode setting operator in the form of a channel mute switch, further individual ones of the gain operators may be individually switched on and off by mode operators and/or subgroup switching selectors assigned thereto and suitable to direct a channel signal though a switchable selected fader to a switchably selected subgroup bus, mix bus, etc. and to mute or otherwise turn on and/or off the signal provided to a subgroup bus, mix bus, etc. by selecting of a corresponding switch.)
SSL does not explicitly teach the system comprising a channel selection manual-operator operable by a user to select one of the input channels as a selected input channel; such that the selected one channel may be operated upon by a user to switch on and off, adjust gain, adjust mode routing, etc. upon the selected channel.
In a related field of endeavor Sony DMX teaches

a mixing bus configured to mix sound signals to be supplied from the plurality of input channels with respective send levels of the sound signals controlled individually (DMX: Ch. 2, P 8, 17-25: Assignment panel and Master panel operative to direct plurality of input channel signals to a plurality of outputs including mix busses, aux send busses and/or MTR busses);
and a channel selection manual operator operable by a user to select one of the input channels as a selected one input channel for user operation thereon (DMX: P 14, 15: access button assigns a particular input/channel to an assignment/control panel for setting of processing parameter values). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to active the SSL individual routing and gain operators within a digitally controlled mixing system such as that taught by Sony utilizing an access or input channel selection operator. The average skilled practitioner would have been motivated to do so for the purpose of enabling a user to adjust channel operators from a central mixing position and would have expected predictable results therefrom.

Regarding claim 3, 7
SSL in view of DMX teaches or suggests:
A mixing system and method, further comprising: 
a mode selection manual-operator operable by the user to select one of a first operation mode and a second operation mode, and wherein, 
when the first operation mode is selected via the mode selection manual- operator each of the plurality of the ON/OFF switching manual-operators is operable to switch between ON 

Response to Arguments

Applicant’s arguments in concert with amended claims filed 7/30/21 see Remarks and Claims have been fully considered but they are not persuasive. Examiner has shown supra the manner in which claims 1, 3, 5, 7 are obvious in light of SSL in view of DMX. Applicant argues that: 

“There are not provided faders that correspond individually to the 48 multitrack buses. There are not provided faders that correspond individually to the four stereo subgroup buses A to D. There are not faders that correspond individually to the stereo MIX buses. Therefore, looking at the real-time signal processing operation in the mixing status it can be clear that a signal level adjusted via SSL's small fader or large fader of one input channel is nothing but a level controlled uniformly or in the same manner irrespective of to which one or a plurality of the buses this signal of the input channel is to be routed… In contrast, amended claim 1 has the feature of "the plurality of level controls being individually operable by the user to control the respective send levels of the sound signals that are to be separately supplied in real time from the selected one input channel to the mixing buses." With such arrangements, the levels of the sound signals that are to be separately supplied from the selected one input channel to the mixing buses can be controlled individually (e.g., to levels differing between or among the mixing buses). SSL completely fails to teach such a feature of claim 1.”

Examiner respectfully disagrees. While Examiner appreciates Applicant’s argument Applicant presents therein Applicant’s preferred construal of the clamed subject matter. Examiner holds that myriad potential construals of the claimed subject matter may exist and presents supra a rejection based on Examiners broadly reasonable construal of the claimed subject matter. Particularly the claim recites that the level controllers, buses, switching manual operators “correspond individually,” but that they are in “corresponding relation.” The arguments appear to suggest that the controllers and buses are in direct proportion which is not borne out by the specification, or indeed by any reasonable interpretation of the claimed mixer. In Examiners broadly reasonable construal the controls of SSL mixer operate to direct the corresponding relations between the level controllers (faders and knobs), and switching manual-operators (routing switches) of the input channel; and the corresponding mixing buses. That is, the SSL mixer comprises a plurality of input channels each with a plurality of level controllers in the form of at least a small fader and a bus and/or a balance knob and a plurality of switching manual operators in the form of at least a cut switch, fader switch, a routing matrix of multitrack bus switches and subgroup switch (SSL: p 1-1 to 1-9, 2-2 to 2-27, 3-9 to 3-22). The small fader 
Applicant next asserts that 
“With the function of the CUT button in SSL, when the output of the small fader of the first channel is cut (for muting the first channel), for example, no sound signal is output from the first channel, and thus, no sound signal from the first channel is sent to any one of the mixing buses (or to any designated destination),” and in contrast “according to claim 1, although the "sound signal from the selected one input channel" is not sent to the mixing bus or buses having been set in the OFF state, it is sent to the mixing bus or buses having been set in the ON state. Therefore, the ON/OFF switching feature in claim 1 is completely different from the function of the CUT button in SSL... According to the disclosure of SSL, however, even if signal routing (ON/OFF of signal routing) from one channel to a plurality of subgroups is enabled individually per subgroup, the signals of the one channel sent to the subgroups having been set in the ON state are all of the same level, not 

	Examiner holds that the operation which Applicant argues available to the mixer of claim 1 is met in SSL by the use of the subgroup switches in the subgroup matrix each of which correspond to a mix bus and switchably determine if the send from the level operator is sent to the subgroup bus of a subgroup in the ON state or not sent to the subgroup bus of a subgroup in the OFF state. There exist other operators which determine to which of the mix buses the channel level operator is sent. (SSL: p 1-1 to 1-9, 2-2 to 2-27, 3-9 to 3-22). Applicant has not definitely claimed that there must exist a level controller for each subgroup bus or indeed a distinct level output to each of the subgroup buses in the ON state, however in SSL the pan and even/odd level controllers provide this function. (SSL: p 1-1 to 1-9, 2-2 to 2-27, 3-9 to 3-22) As such Applicants’ arguments in concert with the amended claims are shown to be not persuasive in as much as the functionality of the SSL J series mixer further in view of the Sony R100 mixer meet the claims in the manner shown supra. As such no claims are currently allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654